DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  It recites, “a plurality of detection electrode groups each comprising at least one detection electrode predetermined from the plurality of detection electrodes so as to correspond to the shape of the symbol”.  However, it appears that it should recite, “a plurality of detection electrode groups each comprising at least one detection electrode predetermined from the plurality of detection electrodes so as to correspond to the respective shapes of the plurality of symbols” or something that describes a plurality of shapes for the plurality of symbols.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2019/0073056) in view of Kwon et al (US 2016/0195986).
In regards to claims 1 and 6, Takada discloses an operation device, comprising:
an operation member comprising a plurality of symbols (A1-A3, B1-B4, C1-C5) on a front surface side thereof (Fig. 1 and paragraphs 33, 36, 41);
a plurality of detection electrodes (sensors a1-a3, b1-b4, c1-c5) that are aligned on a back surface side of the operation member and constitute a self-capacitance touch sensor (Figs. 1, 4 and paragraphs 30-31, 33, 36, 131);
a plurality of detection electrode groups (sensors a1-a3, b1-b4, c1-c5) each comprising at least one detection electrode predetermined from the plurality of detection electrodes so as to correspond to the shape of the symbol (Figs. 1, 4, 6-8 and paragraphs 30-31, 33, 36, 131); and
Takada does not discloses a determination unit that is electrically connected to the plurality of detection electrodes and determines, when a sum of capacitances detected by the detection electrodes constituting one of the detection electrode groups is not less than a predetermined first threshold value, that a touch operation is performed on the symbol corresponding to the one detection electrode group.
Kwon discloses a determination unit that is electrically connected to the plurality of detection electrodes and determines, when a sum of capacitances detected by the detection electrodes constituting one of the detection electrode groups is not less than a predetermined first threshold value, that a touch operation is performed on the symbol corresponding to the one detection electrode group (paragraph 92).


In regards to claims 2 and 7, Takada discloses all of the electrodes are used for detection (Figs. 1, 4 and paragraphs 30-31, 33, 36, 131).
Takada and Kwon do not disclose the operation device according to claim 1, wherein the plurality of detection electrodes comprise a detection electrode that is not used to constitute any detection electrode group.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an electrode that is not used for detecting because Applicant has not disclosed that having an electrode that is not used for detecting provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art before the effective filing date of the claimed invention would have expected Applicant’s invention to perform equally well with using all electrodes for detection because the extra electrode does not provide any additional functionality to the device.

In regards to claims 3 and 8, Takada does not disclose the operation device according to claim 1, wherein the determination unit comprises a second threshold value smaller than the first threshold value, calculates a sum of capacitances of not less than the second threshold 
Kwon discloses wherein the determination unit comprises a second threshold value (zero) smaller than the first threshold value (threshold), calculates a sum of capacitances of not less than the second threshold value in one of the detection electrode groups, and determines, when the sum of capacitances is not less than the first threshold value, that the touch operation is performed on the symbol corresponding to the one detection electrode group (paragraph 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takada with the teachings of Kwon, adding capacitance together, because it improves the ability to detect hovering giving the user better interaction with the device.

In regards to claim 4, Takada discloses the operation device according to claim 1, wherein the plurality of symbols are fixed to the operation member (Fig. 1 and paragraphs 33, 36, 41).

In regards to claim 5, Takada discloses the operation device according to claim 1, wherein the plurality of detection electrodes have the same shape and are aligned at equal intervals (Figs. 1, 4, 6-8 and paragraphs 30-31, 33, 36, 131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 28, 2022